DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application field on 06/21/2022
3.	The IDS submitted on 06/21/2022 is considered and entered.
4.	Claims 1- 20 are examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuscher et al (US 20140071063 A1).  
Kuscher et al  ( “Kuscher”) is directed to INTERACTING WITH RADIAL MENUS FOR TOUCHSCREENS.  
As per claim 1, Kuscher a method for entering data to a device ( [0020] As illustrated in the example of FIG. 1, configurations of a radial menu for a touchscreen are shown in different stages 110, 120 and 130. The radial menu shown in the GUI 100 may be a contextual menu provided by an operating system and configured to accept touch input from a user to activate and enable interactions with the radial menu.
the method comprising: detecting, by a processor, a first touch on a touch sensitive display screen of the device ([0044] The process 400 begins at 410 by detecting an anchor point and a second point corresponding to a radial menu based on touch input on a touch-sensitive screen. Also see [0002]).   
subsequent to the detecting the first touch, superimposing, by the processor, a template of a radial user interface on the touch sensitive display screen over a previous display, wherein the radial user interface includes a plurality of radial regions, and wherein the template and the previous display are both visible on the touch sensitive display screen ([0045] The process 400 at 415 determines whether a subsequent touch input is received on the touch-sensitive screen corresponding to the radial menu.[0044]In one example, the radial menu includes a display area including one or more menu options. In some configurations, the display area of the radial menu includes a portion of a circle defined by a radius based on the distance from the anchor point and the second point.

defining, by the processor, a location of a central region of the radial user interface ([0049] a radial menu corresponds to an anchor point (first finger) and a second point (second finger) on a touch-sensitive screen. Also see anchor point (central region) in figures 1 and 3).

 determining, by the processor, an indication of a radial position responsive to a second touch on the touch sensitive display screen, wherein the second touch includes a radial swipe in one of the plurality of radial regions ([0024] The above-mentioned radial menu is configured to receive touch input based on movement of the second finger and/or the first finger already disposed on the touchscreen of the computing device. For instance, while keeping the first finger disposed in the center of the radial menu, the user may rotate the his/her hand while swiping with the second finger according to path 117 and/or path 119 in order to select a respective menu option in the segments 102 or 106 provided in the radial menu. Also see [0050]);  and 

determining, by the processor, a value corresponding to the radial position of the second touch. ([0053] The process 500 then continues to 530 to detect whether the aforementioned second finger is released. As described above, the second finger may provide touch input (e.g., a gesture) including the end position of the touch input at a particular point corresponding to the selected menu option. Also see a menu item (value) corresponding to the radial position of an index finger ( the second touch)  in Figs. 1 and 3).

As per claim 11 (a non-transitory computer-readable medium). The claim is rejected under similar citations and rationales given to method claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher et al in view of Harberts et al (US 20120226978 A1).
Harberts et al  (“Harberts”) is directed to Graphical User Interface Having An Orbital Menu System
As per claim 2, Kuscher further discloses that the method of claim 1, wherein: the first touch includes a single tap on the touch sensitive display screen ([0031] The process 200 begins at 210 by receiving a first touch input on a touch-sensitive screen (e.g., touchscreen) in which the first touch input corresponds with an anchor point on the touch-sensitive screen).
But the touch input of Kuscher is not explicitly mentioned as a single tap input.  Harberts on the other hand describes a quick tapping or touching of icon 525 by the user may result in selecting the corresponding function (see [0051] and Fig. 5c).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to substitute Kutscher’s touch input with Harberts tap input because It would have been recognized that incorporating a tap input to the GUI of Kuscher would  have yielded a predict result.
The suggestion /motivation for doing so would have been to provide a versatile or rich user interface to the system of Kuscher.  
Therefore, it would have been obvious to combine Harberts with Kuscher to obtain the invention as specified in claim  2.
   	As per claim 12 (a non-transitory computer-readable medium). The claim is rejected under similar citations and rationales given to method claim 2. 
 
7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher et al in view of Yano et al  (US 9250800 B2) and Harberts et al.  
Yano is directed to Touch-panel Input Device.
As per claim 3, Kuscher discloses that [0024] a radial menu is configured to receive touch input based on movement of the second finger and/or the first finger already disposed on the touchscreen of the computing device. 
Claim 3 requires the method of claim 1, wherein: the first touch includes two simultaneous finger taps by a first finger and a second finger on the touch sensitive display screen; and the second touch is associated with the second finger.
Kuscher falls short to describe two simultaneous finger taps as required in the claim. Yano, on the other hand, discloses two simultaneous finger touches as required in the claim.   When it is assessed that the middle finger has touched one of the menus (e.g., the destination menu 28) and the thumb has simultaneously touched the decide area 34, for example, the absolute positions of the touch position 24 of the thumb and the touch position 26 of the middle finger are detected, and in response, the destination menu 28 and the decide area 34 where touches are sensed are displayed in bold frames as in FIG. 2(A), see column 5, lines 5-24, also see  “two-point simultaneous touch state sensed”, in Figs. 11, 12, 13, 16,  19, 24, 25, 26 , 28 and 29 and corresponding descriptions).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the two simultaneous finger touches of Yano with graphical interface of Kuscher because Kuscher in [0088] suggested that based upon design preferences, it is understood that the specific order or hierarchy of steps in the processes can be rearranged, or that all illustrated steps be performed. Some of the steps can be performed simultaneously .  
Therefore, since Kuscher expressly mentioned that it is simply a desired preference. Therefore it would have been obvious to combine Yano with Kuscher to obtain the invention as specified in claim 3.  
Furthermore, although  Kuscher in view of Yano discloses touch input said touch input of Kuscher is not explicitly mentioned as a single tap input. Harberts on the other hand describes a quick tapping or touching of icon 525 by the user may result in selecting the corresponding function (see [0051] and Fig. 5c).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the tapping interface of Harberts with graphical interface of Kuscher in view of Yano. 
The suggestion /motivation for doing so would have been to provide a versatile or rich user interface to the system of Kuscher in view of Yano.   
Therefore, it would have been obvious to combine Harberts with Kuscher in view of Yano to obtain the invention as specified in claim 3.
As per claim 13 (a non-transitory computer-readable medium). The claim is rejected under similar citations and rationales given to method claim 3.

8.	Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher et al in view of Yano et al.  
As per claim 4,  [0020] As illustrated in the example of FIG. 1, Kuscher discloses configurations of a radial menu for a touchscreen are shown in different stages 110, 120 and 130. The radial menu shown in the GUI 100 may be a contextual menu provided by an operating system and configured to accept touch input from a user to activate and enable interactions with the radial menu. As illustrated in each stage of the radial menu, the user stretches or squeezes the first finger (thumb) and/or the second finger (index) to reach the desired position or menu items in the radial menu. 
Furthermore, although Kuscher teaches touching the at the first location and second location of the radial menu. However, said touching does not seem two simultaneous touches. As a result Kuscher falls short to teach  the method of claim 1, further comprising: calibrating, by the processor, a size of a user's hand in response to detecting two simultaneous touches on the touch sensitive display screen.
  Yano, on the other hand, discloses a touch-panel input device comprising a touch panel, a sensor for sensing a two-point simultaneous touch state on the touch panel, and an input controller for inputting information on the basis of the relative gap between the two-point touch positions sensed by the sensor. Input is thereby possible even when the relative information is the same, regardless of the absolute positions of the touches on the touch panel. According to a more specific feature, the input controller can input two types of information on the basis of whether the relative gap between the two-point touch positions sensed by the sensor is greater than or less than a predetermined gap, regardless of the absolute positions on the touch panel. column 47, lines 4-17, also see column 16, lines  27-39 ).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the two simultaneous finger touches (i.e.,  a first and second one of the simultaneous touches  as recited in the claim)  of Yano with graphical interface of Kuscher because Kuscher in [0088] suggested that based upon design preferences, it is understood that the specific order or hierarchy of steps in the processes can be rearranged, or that all illustrated steps be performed. Some of the steps can be performed simultaneously .  
Therefore, since Kuscher expressly mentioned that it is simply a desired preference. Therefore it would have been obvious to combine Yano with Kuscher to obtain the invention as specified in claim 4.  

As per claim 5, Kuscher in view of Yano further discloses that the method of claim 4, wherein: a first one of the simultaneous touches is in a first region of the touch sensitive display screen; a second one of the simultaneous touches is a second region of the plurality of radial regions; and the first region corresponds to a first finger tip position of a hand and the second region corresponds to a second finger tip position of the hand ( Kuscher, [0031] The process 200 begins at 210 by receiving a first touch input on a touch-sensitive screen (e.g., touchscreen) in which the first touch input corresponds with an anchor point on the touch-sensitive screen. The anchor point in some instance will be utilized as a center for the radial menu. [0045] Referring to the stage 120 shown in FIG. 1, in some configurations, the radial menu may indicate that a particular sub-menu is available (e.g., via displaying a graphical element such as a wedge) for a menu option provided in the radial menu. In this regard, the user may activate the sub-menu by moving the second finger to a position outside of the radial menu.
  	Furthermore, Although Kuscher teaches touch input by thumb and index finger of the user. But the claim requires simultaneous touch.  Yano discloses the simultaneous touch as required in the claim.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the two simultaneous finger touches (i.e.,  a first and second one of the simultaneous touches  as recited in the claim)  of Yano with graphical interface of Kuscher because Kuscher in [0088] suggested that based upon design preferences, it is understood that the specific order or hierarchy of steps in the processes can be rearranged, or that all illustrated steps be performed. Some of the steps can be performed simultaneously .  
Therefore, since Kuscher expressly mentioned that it is simply a desired preference. Therefore it would have been obvious to combine Yano with Kuscher to obtain the invention as specified in claim 5.  

As per claim 6, Kuscher in view of Yano further discloses that the method of claim 5, wherein: the first finger tip position is a thumb tip position of the hand (Kuscher, see  thumb position in Fig. 1 and  3).

As per claim 7, Kuscher in view of Yano and Harberts further discloses that the method of claim 5, further comprising: defining, by the processor, a first location for the first region and a second location for the second region based on the calibrating of the size of the user's hand (see Kuscher [0020] As illustrated in the example of FIG. 1, configurations of a radial menu for a touchscreen are shown in different stages 110, 120 and 130. The radial menu shown in the GUI 100 may be a contextual menu provided by an operating system and configured to accept touch input from a user to activate and enable interactions with the radial menu. Examiner’s note: as illustrated in Figs. 1 and 3, see the user’s hand, wherein the distance or gap between the thumb at the first position and  the index finger at the second position is different at each stages, each distance or gap is adjusted  according the fingers positions. 

As per claim 8, Kuscher in view of Yano further discloses that the method of claim 1, wherein: the template displays the plurality of radial regions and the central region with dashed lines (Kuscher, see Figs. 1 and 3).
As per claims 14-18 (a non-transitory computer-readable medium). The claims are rejected under similar citations and rationales given to method claims 4-8, respectively.

9.	 Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher et al in view of Mouilleseaux et al (US 20090327964 A1).  
Mouilleseaux et al is directed to MOVING RADIAL MENUS
As per claim 9, although Kuscher discloses a radial menu  positioned on a graphical user interface 100, Fig. 1. [0020] As illustrated in the example of FIG. 1, configurations of a radial menu for a touchscreen are shown in different stages 110, 120 and 130.
But Kuscher is silent about where the radial menu is located on the touchscreen (GUI 100), whether the radial menu is located at the center of the touchscreen as required in claim 9, or at an edge of the touch sensitive display screen as required in claim 10.
Mouilleseaux, on the other hand, discloses displaying a RADIAL MENUS anywhere on screen. For example displaying at the middle of the screen or displaying to the edge of the screen (see at least Fig. 9).   
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to place or to drag the radial menu to anywhere on the touchscreen. It would have been recognized that applying the technique of Mouilleseaux to the teaching of  Kuscher would  have yielded predict results.  
Therefore, it would have been obvious to combine  Mouilleseaux with Kuscher to obtain the invention as specified in claims 9 and 10.
As per claims 19-20 (a non-transitory computer-readable medium). The claims are rejected under similar citations and rationales given to method claims 9-10, respectively. 
 

CONCLUSION

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20120262386 A1 is directed to TOUCH BASED USER INTERFACE DEVICE AND METHOD  [0003] this publication relates to a touch-based user interface device and method, and more particularly, to a touch-based user interface device and method using a multi-touchscreen.
 
11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173